COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Anthony Whitehurst v. Sybil Thomas

Appellate case number:      01-21-00309-CV

Trial court case number:    1167394

Trial court:                County Civil Court at Law No. 4 of Harris County

        On January 28, 2022, appellant filed a motion to stay the time period for filing his
brief, noting that he has not received copies of the reporter’s records that he previously
requested. We interpret appellant’s motion as an extension of time to file appellant’s brief.
See TEX. R. APP. 10.5(b). Accordingly, the Clerk of this Court is directed to send to
appellant a copy of volumes one and two of the reporter’s record filed on September 3,
2021. We further grant’s appellant’s motion and order that appellant’s brief is due to be
filed on April 9, 2022. See TEX. R. APP. 38.6(d).


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                 Acting individually       Acting for the Court


Date: __March 3, 2022____